department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list apr legend company a company b company c individual j individual k date s date p date r date q date n date m individual l amount v amount n amount t plan y page legend continued account a account z dear ' this is in response to your request dated on date submitted by your authorized representative for a ruling to waive the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the ‘code correspondence dated date supplemented the request under penalty of perjury you have submitted the following facts and representations years old and represent that you received distributions from plan y totaling youare amount n you assert that your failure to accomplish a rollover within the 60-day period prescribed by sec_402 of the code was due to an error made by company a which led to funds being placed into a non-ira account you wish to roll over a portion of amount n amount v and you represent that amount v has remained in the non-ira account and has not been used for any other purposes you participated in plan y sponsored by company b on date m you terminated employment at company b on date n you received a distribution of amount n from plan y amount n represented the total amount in your account amount t less the amounts taken out for state and federal income taxes on date p you discussed with individual j of company a the possibility of using amount n to close on the purchase of a new home she told you that company a could handle the transaction and she told you that you had days from the date of distribution to rollover the distribution into an ira on date q you deposited amount v into a non-ira account with company a pending the establishment of a rollover ira on date r you met with individual j and individual k of company a to establish the rollover account with the intention of depositing amount v into an ira date r was within days from the date of distribution from plan y however amount v was not deposited into an ira but was invested in a non jra securities account with company a account a you were at all times under the impression that account a was an ira on date s you met with your tax consultant individual l and realized at that time that amount v was not placed in an ira as you requested you informed company a of the error and have tried repeatedly to have the situation corrected however company a has refused to correct the situation on date m you removed your funds from account a 200727uz page and placed them in account z with company c you have submitted documentation to us whch demonstrates your intention to place the funds in an ira within the 60-day rollover period amount v remains availabe to be placed in a rollover ira based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement with respect to amount v contained in sec_402of the code in this instance sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code - sec_401 provides the rules for governing direct transfers of eligible rollover distributions sec_1 a of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by you is consistent with your assertion that your failure to accomplish a timely rollover was caused by an error on the part of company a therefore pursuant to sec_402 of the code the service hereby waives the day rollover requirement with respect to the distribution of amount v from plan y you are is granted a period of days from the issuance of this ruling letter to contribute amount v page into an ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution amount v will be considered a rollover_contribution within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if vou wish to inquire about this ruling please contact id pat please address all correspondence to se t ep ra t t3 sincerely yours frances v sloan manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
